Title: 1760. July 26.
From: Adams, John
To: 


       This Bond has been at least once and an half, if not twice, paid. The Case is this. About 15 Years ago, the Plaintiffs sold a tract of Land, containing 30 Acres, within such and such Boundaries, to one Tower, for 750£, and He together with the present Defendants became jointly bound to the Plaintiffs, in 10 different Bonds, of which this is one, for the Payment of the Money. But in the Time of it, a suspicion arose that those Bounds did not include 30 Acres; and least they should not an Agreement was made and committed to Writing, that the Land should be surveyed, and if it was found to fall short the Deficiency should be deducted from some of these Bonds. Accordingly the Land was afterwards surveyed, and found to fall short, 7 Acres and an half, which in Proportion to the Price of the whole amounted to about the Value of this Bond. All the other Bonds have been discharged and taken up, and this was set against the Deficiency of Land. But Besides all this, at least one half of it has been paid another Way. For one of these Obligers carried the Money to Hollis and had 1/2 of what was due upon every Bond in his Hands callculated, and paid him down his Money, and Hollis promised to indorse one half, upon every Bond that was left: yet this has never been indorsed; and Hollis has assurance enough to sue for this whole Bond. The Defendants have been extreemely careless, and negligent. Sometimes they paid Money abroad, and took no Receipts, but relied on his Honour to indorse it when he went home. They even left the Agreement that obliged him to make up the wanting Land, in Hollis’s own Hands; after the Land was surveyed they left the Plan and survey in his Hands, in short there has been the Utmost Simplicity and Inattention on their Part in every Part of all these Transactions; and there have not been fewer Proofs of Artifice, secresy, and Guile, I must say Guile, on the Part of Hollis, for He always avoided giving Receipts; he never would suffer any 3d Person to be present, when he did Business. They sometimes would carry with them a Neighbour who understood Numbers, better than they, to calculate for them and see that they were not injured, but whenever they did so Hollis would never do any Business with them and at last had the Assurance to tell them that he never would do any Business with them if they brought any Body with them, as long as he lived. So that by one Artifice and another we have been led on to pay, I suppose, £1500 for 750, and what is worse than all the rest, the Deed he gave is accidentally lost. Of this Hollis got a Hint, and has since sold it to another Person. This Hollis has mortgaged this very Land to Mr. Gouldthwat, the Clerk of this Court, since he found We had lost our Deed. Yet he has the assurance to sue this Bond. We have offered him to relinquish his obligation to make good the deficient Land and pay him the 1/2 of this Bond, if he will execute a new Deed of the Land; but he cant do that. He has sold it.
      